Citation Nr: 0405589	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-18 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The appellant in this case asserts that he had recognized 
service in the armed forces of the United States from 
February 1942 to March 1942 and from September 1942 to 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the above claim.


REMAND

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2003) (formerly 38 C.F.R. §§ 3.8 and 3.9, redesignated and 
amended at 66 Fed. Reg. 66767 (Dec. 27, 2001)).  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2003); 
see Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. Cir. 
1991); Dela Pena v. Derwinski, 2 Vet. App. 80 (1992).  

In September 2000, the appellant submitted a Veteran's 
Application For Compensation or Pension wherein he indicated 
that he had service in the Philippine Army "USAFFE" (United 
States Armed Forces in the Far East) from February 5, 1942 to 
March 2, 1942, and that he had recognized guerrilla service 
from September 1942 to 1945.

A letter from the National Personnel Records Center (NPRC) 
dated in April 2000 shows that the appellant was said to have 
been issued a statement of service indicating his guerrilla 
status.  It was indicated that the unit in which he served 
was recognized on May 20, 1942; however, the archives showed 
that his service started on December 1944, and that service 
with that unit could not be certified before that date.

A VA Form 21-3101, Request for Information, to the United 
States Army Reserve Personnel Command (ARPERSCOM) shows a 
request was made to verify the service record of the 
appellant for the period of service dated from December 1944 
to June 1946.  ARPERSCOM responded that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including recognized guerrillas, in the service of the United 
States Armed Forces.

The appellant has submitted numerous lay statements which 
suggest that he had recognized guerrilla service as a member 
of Squadron 206, 1st Regiment, LGAF, U. S. Sixth Army as 
early as 1942.  As the VA Form 21-3101 requested verification 
of service commencing in December 1944, there is nothing in 
the claims file to suggest ARPERSCOM conducted a records 
search with the information discussed above for the entire 
period asserted by the appellant.  Consequently, the record 
contains evidence that would warrant a further request to the 
service department to verify or recertify additional military 
service.  See Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994); 
see also Laruan v. West, 11 Vet. App. 80, 82 (1998) 
(observing that if there is reason to believe that 
information provided to service department was erroneous, 
e.g., misspelled name, VA may be required to resubmit request 
for information to service department).

Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The appellant should be provided 
appropriate notification under the Veterans 
Claims Assistance Act of 2000 (VCAA).  Such 
notice should 1) inform him about the 
information and evidence not of record that 
is necessary to substantiate the claim; 2) 
inform him about the information and evidence 
that VA will seek to obtain on his behalf; 3) 
inform him about the information or evidence 
that he is expected to provide; and 4) 
request or tell him to provide any evidence 
in his possession that pertains to the claim.  
See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
2002); see also 38 C.F.R. § 3.159 (2003).  
 
2.  The RO must contact ARPERSCOM and request 
reverification of the appellant's service.  
The request should clearly ask ARPERSCOM to 
document that its reverification of service 
encompassed a search under all personal 
information not previously considered.  As 
discussed above, reverification should 
include a period of service from 1942 to 1946 
for purported recognized guerrilla service 
and military service in the "USAFFE" 
(United States Armed Forces in the Far East).  
Prior to making this request, please review 
in detail the discussion in the body of this 
remand.

3.  The RO must readjudicate the appellant's 
claim, with application of all appropriate 
laws and regulations, including consideration 
of any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claim remains adverse to the 
appellant, he and his representative should 
be furnished a Supplemental Statement of the 
Case and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



